PER CuRiAM.
G.S. 14-107 provides: "It shall be unlawful for any person * * * to draw, make, utter or issue and deliver to another, any check * * * on any bank * * * knowing at the time of the making, drawing, uttering, issuing and delivering such check * * * that the maker or drawer thereof has not sufficient funds on deposit in- or credit with such bank * * * with which to pay the same upon; presentation.”
The defendant’s contention that the warrants do not allege that he delivered the check has no merit. The word “pass” when used in connection with a negotiable instrument means to deliver, to circulate, to hand from one person to another. Black’s Law Dictionary; The Century Dictionary; Webster’s New International Dictionary. The Negotiable Instrument Law, G.S. 25-1, provides: “ ‘Issue’ means the first delivery of the instrument * * Black’s Law Dictionary states that the verb “issue” when used with reference to notes and similar papers, which would include a check, imports de*117livery to the proper person. The same authority defines “utter” as “to put or send (as a forged check) into circulation.” It is not neces-r sary that the warrant use the exact words of the statute, it being sufficient if words of equivalent import are used. State v. Heaton, 81 N.C. 542. Thus, in State v. Levy, 220 N.C. 812, 18 S.E. 2d 355, the defendant was convicted of violating G.S. 14-107 under a warrant charging that he “did wilfully, maliciously and unlawfully give” a worthless check. The motion in arrest of judgment is, therefore, denied.
Upon a motion for judgment of nonsuit, the evidence is taken in the light most favorable to the State and it is entitled to the benefit of every reasonable inference to be drawn therefrom. State v. Tessnear, 254 N.C. 211, 118 S.E. 2d 393. Here, the evidence offered by the State is clearly sufficient, if believed by the jury, as it was, to support the charge. The motion for judgment of nonsuit and for a directed verdict of not guilty was, therefore, properly overruled. We have examined the exceptions to the charge and find them to be without merit.
No error.